
	
		II
		110th CONGRESS
		1st Session
		S. 31
		IN THE SENATE OF THE UNITED STATES
		
			May 22, 2007
			Ms. Collins introduced
			 the following bill; which was read twice and referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		To amend the Immigration and Nationality Act to reduce
		  fraud in certain visa programs for aliens working temporarily in the United
		  States.
	
	
		1.Short titleThis Act may be cited as the
			 H–1B Visa Fraud Prevention Act of
			 2007.
		2.H–1B employer requirements
			(a)Prohibition of outplacement
				(1)In generalSection 212(n) of the Immigration and
			 Nationality Act (8 U.S.C. 1182(n)) is amended—
					(A)in paragraph (1), by amending subparagraph
			 (F) to read as follows:
						
							(F)The employer shall not place, outsource,
				lease, or otherwise contract for the placement of an alien admitted or provided
				status as an H–1B nonimmigrant with another employer if the worksite of the
				receiving employer is located in a different
				State;
							
				and
					(B)in paragraph (2), by striking subparagraph
			 (E).
					(2)Effective
			 dateThe amendments made by
			 paragraph (1) shall apply to applications filed on or after the date of the
			 enactment of this Act.
				(b)Immigration documentsSection 204 of such Act (8 U.S.C. 1154) is
			 amended by adding at the end the following:
				
					(l)Employer To share all immigration paperwork
				exchanged with Federal agenciesNot later than 10 working days after
				receiving a written request from a former, current, or future employee or
				beneficiary, an employer shall provide the employee or beneficiary with the
				original (or a certified copy of the original) of all petitions, notices, and
				other written communication exchanged between the employer and the Department
				of Labor, the Department of Homeland Security, or any other Federal agency that
				is related to an immigrant or nonimmigrant petition filed by the employer for
				the employee or
				beneficiary.
					.
			3.H–1B government authority and
			 requirements
			(a)Safeguards against fraud and
			 misrepresentation in application review processSection 212(n)(1) of the Immigration and
			 Nationality Act (8 U.S.C. 1182(n)) is amended—
				(1)in the
			 undesignated paragraph at the end, by striking The employer and
			 inserting the following:
					
						(H)The
				employer
						;
				and
				(2)in subparagraph (H), as designated by
			 paragraph (1) of this subsection—
					(A)by inserting and through the
			 Department of Labor’s website, without charge. after
			 D.C.;
					(B)by inserting , clear indicators of
			 fraud, misrepresentation of material fact, after
			 completeness;
					(C)by striking or obviously
			 inaccurate and inserting , presents clear indicators of fraud or
			 misrepresentation of material fact, or is obviously inaccurate;
					(D)by striking within 7 days of
			 and inserting not later than 14 days after; and
					(E)by adding at the end the following:
			 If the Secretary’s review of an application identifies clear indicators
			 of fraud or misrepresentation of material fact, the Secretary may conduct an
			 investigation and hearing under paragraph (2)..
					(b)Investigations by department of
			 laborSection 212(n)(2) of
			 such Act is amended—
				(1)in subparagraph (A), by striking The
			 Secretary shall conduct and all that follows and inserting Upon
			 the receipt of such a complaint, the Secretary may initiate an investigation to
			 determine if such a failure or misrepresentation has occurred.;
				(2)in subparagraph (C)(i)—
					(A)by striking a condition of paragraph
			 (1)(B), (1)(E), or (1)(F) and inserting a condition under
			 subparagraph (B), (C)(i), (E), (F), (H), (I), or (J) of paragraph (1);
			 and
					(B)by striking (1)(C) and
			 inserting (1)(C)(ii);
					(3)in subparagraph (G)—
					(A)in clause (i), by striking if the
			 Secretary and all that follows and inserting with regard to the
			 employer’s compliance with the requirements of this subsection.;
					(B)in clause (ii), by striking and
			 whose identity and all that follows through failure or
			 failures. and inserting the Secretary of Labor may conduct an
			 investigation into the employer’s compliance with the requirements of this
			 subsection.;
					(C)in clause (iii), by striking the last
			 sentence;
					(D)by striking clauses (iv) and (v);
					(E)by redesignating clauses (vi), (vii), and
			 (viii) as clauses (iv), (v), and (vi), respectively;
					(F)by amending clause (v), as redesignated, to
			 read as follows:
						
							(v)The Secretary of Labor shall provide notice
				to an employer of the intent to conduct an investigation. The notice shall be
				provided in such a manner, and shall contain sufficient detail, to permit the
				employer to respond to the allegations before an investigation is commenced.
				The Secretary is not required to comply with this clause if the Secretary
				determines that such compliance would interfere with an effort by the Secretary
				to investigate or secure compliance by the employer with the requirements of
				this subsection. A determination by the Secretary under this clause shall not
				be subject to judicial
				review.
							;
					(G)in clause (vi), as redesignated, by
			 striking An investigation and all that follows through
			 the determination. and inserting If the Secretary of
			 Labor, after an investigation under clause (i) or (ii), determines that a
			 reasonable basis exists to make a finding that the employer has failed to
			 comply with the requirements under this subsection, the Secretary shall provide
			 interested parties with notice of such determination and an opportunity for a
			 hearing in accordance with section 556 of title 5, United States Code, not
			 later than 120 days after the date of such determination.; and
					(H)by adding at the end the following:
						
							(vii)The Secretary of Labor may impose a penalty
				under subparagraph (C) if the Secretary, after a hearing, finds a reasonable
				basis to believe that—
								(I)the employer has violated the requirements
				under this subsection; and
								(II)the violation was not made in good
				faith.
								;
				and
					(4)by striking subparagraph (H).
				(c)Information sharing between department of
			 labor and department of homeland securitySection 212(n)(2) of such Act, as amended
			 by this section, is further amended by inserting after subparagraph (G) the
			 following:
				
					(H)The Director of United States Citizenship
				and Immigration Services shall provide the Secretary of Labor with any
				information contained in the materials submitted by H–1B employers as part of
				the adjudication process that indicates that the employer is not complying with
				H–1B visa program requirements. The Secretary may initiate and conduct an
				investigation and hearing under this paragraph after receiving information of
				noncompliance under this
				subparagraph.
					.
			(d)AuditsSection 212(n)(2)(A) of such Act, as
			 amended by this section, is further amended by adding at the end the following:
			 The Secretary may conduct surveys of the degree to which employers
			 comply with the requirements under this subsection and may conduct annual
			 compliance audits of employers that employ H–1B nonimmigrants..
			(e)PenaltiesSection 212(n)(2)(C) of such Act, as
			 amended by this section, is further amended—
				(1)in clause (i)(I), by striking
			 $1,000 and inserting $2,000;
				(2)in clause (ii)(I), by striking
			 $5,000 and inserting $10,000; and
				(3)in clause (vi)(III), by striking
			 $1,000 and inserting $2,000.
				(f)Information provided to H–1B nonimmigrants
			 upon visa issuanceSection
			 212(n) of such Act, as amended by this section, is further amended by inserting
			 after paragraph (2) the following:
				
					(3)(A)Upon issuing an H–1B visa to an applicant
				outside the United States, the issuing office shall provide the applicant
				with—
							(i)a
				brochure outlining the employer’s obligations and the employee’s rights under
				Federal law, including labor and wage protections;
							(ii)the contact information for Federal
				agencies that can offer more information or assistance in clarifying employer
				obligations and workers’ rights; and
							(iii)a copy of the employer’s H–1B application
				for the position that the H–1B nonimmigrant has been issued the visa to
				fill.
							(B)Upon the issuance of an H–1B visa to an
				alien inside the United States, the officer of the Department of Homeland
				Security shall provide the applicant with—
							(i)a
				brochure outlining the employer’s obligations and the employee’s rights under
				Federal law, including labor and wage protections;
							(ii)the contact information for Federal
				agencies that can offer more information or assistance in clarifying employer's
				obligations and workers' rights; and
							(iii)a copy of the employer's H–1B application
				for the position that the H–1B nonimmigrant has been issued the visa to
				fill.
							.
			4.H–1B whistleblower
			 protectionsSection
			 212(n)(2)(C)(iv) of the Immigration and Nationality Act (8 U.S.C.
			 1182(n)(2)(C)(iv)) is amended—
			(1)by inserting take, fail to take, or
			 threaten to take or fail to take, a personnel action, or before
			 to intimidate; and
			(2)by adding at the end the following:
			 An employer that violates this clause shall be liable to the employees
			 harmed by such violation for lost wages and benefits..
			5.Fraud assessmentNot later than 30 days after the date of the
			 enactment of this Act, the Director of United States Citizenship and
			 Immigration Services shall submit to Congress a fraud risk assessment of the
			 H–1B visa program.
		
